—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered November 8, 1996, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s argument that he was deprived of a fair trial by prosecutorial misconduct. When a case is tried without a jury, absent a showing of prejudice, the Trial Judge is presumed to have considered only competent evidence adduced at trial in reaching the verdict (see, People v Robinson, 143 AD2d 376, 377). There is no basis for finding that the court considered anything but competent evidence. Bracken, J. P., Friedmann, Goldstein and Smith, JJ., concur.